Title: From John Adams to François Adriaan Van der Kemp, 23 September 1814
From: Adams, John
To: Van der Kemp, François Adriaan



My dear Vander Kemp,
Quincy Septr. 23. 1814

Your favr. of the 12th has revived or awakened my Pen which had fainted or Slept for many Weeks
Preparations for Festivals have taken no time, nor many thoughts. One Sunday Evening, which our Parson, Said was the most pleasant and profitable, he had ever Spent, was all. Mr De Wint and Caroline have as little disposition to Pomp as her Grandfather. If you can give me any information concerning the Connections or Circumstances of this Gentleman you will oblige me
Your Son has done his Duty. We in N. England, are worse of, than you. We pay Sixteen dollars for bad flour and one third of a dollar for butter.
Old Saltfish is the best fish in nature. I have dined at the Table of my Friend and Banker, Van den Yvor, upon gold Plates, with Ambassadors from Holland and wonder not at his Lady’s exquisite taste in every refinement of Luxury. Fish, Venison, Mutton and Poultry Should be kept to a minute, to be in perfection. I love old Wine old Cheese, old Tobacco and old Woman. How is it with you?
The Hair in the palm of the hand is a Mark of Singularity. Something extraordinary, preternatural, Supernatural.
 enough to Satisfy Madam and her Husband, your Friend

John Adams